Citation Nr: 0010988	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
ear hearing loss disability and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972, December 1973 to October 1979 and from May 1980 to 
November 1992.  

The veteran's original claim seeking entitlement to service 
connection for a right ear hearing loss was denied by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), in a March 1993 rating decision and 
again in an April 1993 rating decision, following the receipt 
of additional records.  The veteran did not appeal that 
decision within one year of receiving notification on May 3, 
1993.  The April 1993 rating decision therefore became final. 

This matter now comes before the Board on appeal from an 
April 22, 1997 notification from the RO that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right ear hearing loss, and from 
a separate rating decision from April 1997 which increased 
the evaluation of a lumbosacral strain to 10 percent 
disabling and denied an increased (compensable) evaluation 
for hypertension.  While this matter was pending, the RO 
granted an increased evaluation for the lumbosacral strain to 
40 percent disabling and an increased evaluation for the 
hypertension to 10 percent disabling in an October 1998 
rating decision.  


FINDINGS OF FACT

1.  The most recent final decision, which denied service 
connection for a right ear hearing loss disability was dated 
in April 1993.  An appeal was not perfected within the 
subsequent one-year period.  

2.  Evidence associated with the record since the April 1993 
decision shows that the veteran currently has a right ear 
hearing loss disability, which is at least as likely as not 
related to acoustic trauma sustained inservice.

3.  The veteran's low back disorder is manifested by findings 
of a herniated disc at L4-5, with an effect shown on the 
exiting L5 nerve root, evidence of positive straight leg 
findings shown at 60 degrees on the right and 40 degrees with 
symptoms of severity to the extent he was unable to perform 
range of motion testing or exercise stress testing in the 
July 1998 VA examinations, which is shown to be persistent 
over time and more closely resembling a pronounced 
intervertebral disc syndrome.  

4.  The veteran's hypertension, with hypertensive heart 
disease, is manifested by elevated diastolic pressure 
predominantly 100 or more, found to be fairly well controlled 
on most recent VA examination of July 1998.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the most recent 
unappealed decision of April 1993, which denied entitlement 
to service connection for a right ear hearing loss disability 
is new and material; thus the claim is reopened and must be 
considered on the basis of all the evidence of record, both 
new and old.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1999).

2.  Resolving all reasonable doubt in the veteran's favor, 
his right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).

3.  The criteria for a rating of 60 percent, but no more, for 
the veteran's low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§  
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic Code 5293 
(1999).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.104 Diagnostic Code 7101 (1997) 
Diagnostic Code 7101 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for Right Ear Hearing Loss
 
As noted above, the RO's April 1993 decision, which denied 
service connection for a right ear hearing loss disorder was 
not appealed by the veteran within one year of receiving 
notification on May 3, 1993.  The prior rating decision of 
April 1993 is final and may not be reopened, in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1999); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).   

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision of April 1993, to permit reopening of the 
claim for a right ear hearing loss disability.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
explained that to reopen a previously and finally disallowed 
claim (whether decided by the Board or an RO), there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  

The United States Court of Appeals for the Federal Circuit 
has also set forth new guidance regarding the adjudication of 
claims for service connection based on the submission of 
"new and material evidence." a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

The Court has recently stated that a review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's right hearing loss claim was 
last considered by the RO in the April 1993 determination.  
Therefore, the Board's analysis of the evidence submitted for 
the purpose of reopening this claim must include a review of 
all of the evidence submitted subsequent to the October 1995 
RO determination.

The evidence of record at the time the RO considered this 
issue in April 1993, included service medical records 
containing repeated audiological evaluations for hearing 
loss.  Uninterpreted test results from his January 1970 
entrance examination showed audiometer findings of 500, 1000, 
2000 3000 and 4000 Hertz, recorded as 5, 0, 0, 0, and 10 for 
the right ear.  The uninterpreted results from a September 
1984 hearing conservation test for the right ear showed at 
the puretone thresholds of 500, 1000, 2000 3000 and 4000 
Hertz, recorded as 35, 35, 15, 25 and 30.  This hearing 
conservation test noted that the veteran worked at a steel 
shop for B Company.  Uninterpreted results from a March 1987 
hearing conservation test for the right ear showed at the 
puretone thresholds of 500, 1000, 2000 3000 and 4000 Hertz, 
recorded as 25, 20, 10, 10, and 10.  Uninterpreted results 
from a January 1991 hearing conservation test for the right 
ear showed at the puretone thresholds of 500, 1000, 2000 3000 
and 4000 Hertz, recorded as 20, 20, 10, 15, and 15.  
Uninterpreted results from a February 1992 hearing 
conservation test for the right ear showed at the puretone 
thresholds of 500, 1000, 2000 3000 and 4000 Hertz, recorded 
as 15, 15, 15, 20, and 20.

The service medical records previously before the RO also 
included assessments from the audiology clinic in March 1987, 
January 1990, February 1990 and January 1991, with identical 
findings including the notation that the veteran was working 
in a loud noise area, had no hearing loss, had no significant 
threshold shift with hearing within normal limits and was 
advised to have no loud noise exposure without adequate 
protection.  He was also counseled on hearing conservation 
and had the audiogram explained.  An undated medical 
surveillance screening questionnaire asked whether he had 
regular exposure to loud noise such as engine rooms, jet 
engines, machine/sheet metal shops, etcetera, and he answered 
"yes" and indicated that this exposure happened between 
August 1984 and February 1985.  

Records pertaining to the veteran's military occupational 
specialty also previously before the RO revealed that the 
veteran had been employed as an advanced steelworker for 5 
years, 4 months, an instructor for 5 years, 6 months and as a 
security guard for 2 years.  On a February 1990 marriage 
license, his occupation was noted to be as a steelworker for 
the Navy.  His total service is noted to have been around 
twenty years before he retired in October 1992.  

Also previously reviewed by the RO is the report from a 
January 1993 VA examination for hearing loss disability.  
This examination noted the audiological history of the 
veteran having spent 20 years in the Navy, mostly employed 
around loud noise.  He reported some difficulty hearing, and 
understanding speech.  The pure tone thresholds for the right 
ear, of 500, 1000, 2000 3000 and 4000 Hertz, were recorded as 
20, 20, 20, 20 and 15.  The Maryland CNC word list speech 
recognition score was 100 percent.  The summary of the 
audiological test results was mild sensori neural hearing 
loss at 6000 Hertz only (right ear).  He had excellent speech 
discrimination and normal middle ear studies consistent with 
cochlear loss of degree presented.  He was advised to wear 
hearing protection when exposed to loud noises.  

Evidence received after the April 1993 decision, includes the 
report from the most recent VA examination attended in July 
1998.  The pertinent medical history included 20 years of 
noise exposure, with no ear protection while employed as a 
steelworker in the military.  The hearing loss was said to 
involve greatest difficulty when background noise is present.  
Tinnitus was also noted to be present, starting around 1989.  
The uninterpreted results from examination and testing for 
the right ear showed at the puretone thresholds of 500, 1000, 
2000 3000 and 4000 Hertz, recorded as 55, 55, 60, 60 and 60 
with a Maryland CNC word list of 96 percent.  The assessment 
regarding the right ear was that audiometric testing revealed 
a moderate to moderately severe sensorineural hearing loss.  
The diagnosis was a sensorineural hearing loss, with middle 
ear function normal and speech discrimination was good.  
After reviewing the medical records, the opinion forwarded by 
the examiner was that the veteran's hearing loss occurred 
through years of noise exposure.  The examiner could not 
determine whether it was one specific incident that caused 
the hearing loss, though.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for a hearing loss 
condition of the right ear.  The veteran's claim for service 
connection was previously denied because a hearing loss was 
not shown by the evidence of the record at the time.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  The evidence received since the 1993 denial, 
namely the report from the July 1998 VA examination, clearly 
shows that a hearing loss for the right ear is present 
according to this VA criteria.  Furthermore, the examiner's 
opinion plainly states that the veteran's current hearing 
loss is the result of long term noise exposure, although he 
could not link it to a specific incident.  This evidence, 
when considered with the evidence previously available, 
documenting long term noise exposure while as a steelworker 
for the Navy, is found to bear directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that new and material evidence has been submitted with regard 
to the veteran's claim for service connection for right ear 
hearing loss, and the claim is hereby reopened and must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.

Having reopened this claim, the Board must now determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

The evidence cited above also provides plausible evidence of 
right ear hearing loss shown to be presently manifested as a 
result of acoustic trauma having been incurred during his 
twenty years of service, which includes working as a 
steelworker, with acoustic trauma documented in the service 
medical records.  Accordingly, the Board also concludes that 
the claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), see Elkins, Winters, supra.  

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant." 
38 U.S.C.A. § 5107(b) (West 1991).

In weighing the medical findings reported on the above-cited 
July 1998 VA examination, plus the veteran's military 
occupational specialty (MOS), and documentation of prolonged 
noise exposure, along with due consideration to the 
appellant's contentions, and reported medical history, all of 
which appear credible, the Board believes that there is 
sufficient medical data to warrant a grant of service 
connection for a right ear sensorineural hearing loss.  38 
C.F.R. § 3.303 (1999).  The service records clearly show 
exposure to acoustic trauma inservice, which credible medical 
evidence has linked the subsequent development of 
sensorineural hearing loss.  The Board observes that there is 
no medical evidence of record to refute the findings and 
opinions concerning the right ear hearing loss.  Thus based 
on the available evidence, the Board concludes that service 
connection is warranted for a sensorineural hearing loss of 
the right ear.  

Increased Rating for Lumbosacral Strain and Hypertension

Background-Pertinent Laws and Regulations

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  He has not alleged any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1999).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The medical history of the back disorder and hypertension is 
detailed as follows.

Factual Background

Service medical records reveal that the veteran was seen 
repeatedly inservice for recurrent low back pain, which began 
in January 1988 with a low back strain and was assessed with 
chronic recurrent low back pain in June 1992, with findings 
of a slight bulge of the L4-5 disc shown on magnetic 
resonance imaging (MRI) in June 1992.  He was also diagnosed 
with hypertension on a May 1980 extension examination and was 
treated repeatedly for elevated blood pressures between 1988 
and 1990.

The report from a VA general medical examination of January 
1993 revealed the veteran to not be on any blood pressure 
medications, but with a history of high blood pressure noted.  
Heart sounds were regular rate and rhythm with no murmur or 
gallop, with peripheral pulses equal and strong.  His sitting 
blood pressure was 142/96.  Examination of his back revealed 
no muscle spasm or point tenderness.  Range of motion was 90 
degrees flexion, 30 degrees extension, 35 degrees lateral 
flexion and lateral rotation bilaterally.  Pertinent 
diagnoses included recurrent back pain, possible degenerative 
joint disease of lumbosacral spine and normotensive at 
present.

By rating decision of March 1993, the RO granted service 
connection for hypertension and lumbosacral strain.  A 
noncompensable evaluation was assigned for both conditions.

Department of Defense hospital records reveal treatment for 
recurrent low back problems from 1996 through 1997.  In March 
1996, he was seen for complaints of low back pain, plus 
numbness along the left side.  A blood pressure reading taken 
in the same March 1996 report was 156/81.  He again 
complained of low back pain in April 1996, with blood 
pressure reading of 123/92 taken.  In a May 1996 follow up, 
the veteran complained of mild lumbar pain, off and on and 
the blood pressure reading was 138/88.  In February 1997, he 
complained of low back pain over the left buttock, with 
decreased urinary stream, but denied other bowel or bladder 
symptoms.  He had full range of motion and sensation was 
intact in both lower extremities, with no findings on 
Babinski and straight leg raises.  He was assessed with low 
back pain in February 1997 and had a blood pressure reading 
of 121/80. He returned for treatment in August 1997 for 
complaints of severe low back pain for about three days, not 
helped by muscle relaxants.  The pain was said to radiate, 
but did not cause urinary or bowel dysfunction.  The blood 
pressure was 137/86.  Another August 1997 record diagnosed 
severe pain of lower left back.  An undated record showed 
back pain at 60 degrees, right straight leg raise and back 
pain at 40 degrees left straight leg raise, as well as 
tenderness over several areas of the lumbar spine.  

VA treatment records through 1997 and 1998 also revealed 
ongoing treatment for back problems, as well as tracking of 
his hypertension.  In August 1997, his motion was described 
as restricted on flexion and extension and he had tenderness 
on palpation of the lumbosacral spine.  He had difficulty 
changing positions such as getting on and off the table.  He 
had continuous pain in the low back and constant left leg 
pain, according to this August 1997 document.  However, a 
back support was said to result in a 50 percent reduction in 
pain, when used.  

The report from an October 1997 treatment record for blood 
pressure screening revealed left side readings of 164/92 to 
154/100 and right side readings of 158/90 and 154/100.

MRI findings from April 1998 for radiculopathy, back pain and 
pain radiating to left leg, included findings of an 
asymmetric disc protrusion at L4-5, with extension into the 
lateral recess, with resultant findings that the exiting left 
nerve root is likely compressed somewhat posteriorly.  The 
diagnosis rendered was a left paracentral disc herniation at 
L4-5 with minimal mass effect on the thecal sac and exiting 
left L5 nerve root as described above.  

The report from the July 1998 VA examination concerning the 
low back included a brief history of his back problems, 
including recent MRI findings, which were not available for 
review.  The veteran indicated he was told he had a ruptured 
disc and that surgery was being considered.  He was to return 
for follow up appointment in three days; however his 
symptomatology was such that he doubted he would be able to 
endure the car ride back to the VA medical center.  Upon 
physical examination, he moved somewhat stiffly and slowly.  
He stood erect.  No spasm was noted, although he did have 
significant tenderness to palpation in the left lower lumbar 
region.  He would not allow flexion or extension of the back 
secondary to back pain and he would not attempt to squat or 
attempt to sit on the examination table secondary to intense 
low back pain.  The records from his recent neurosurgery 
appointment and the recent MRI were noted not to be of record 
at the time of this examination.  

The report from the VA cardiovascular examination of July 
1998 included a review of medical records, which were noted 
to be for treatment of back problems.  A history of blood 
pressures recorded in these records, described above, was 
documented, and was not shown to read above 154/100.  Blood 
pressure from July 9, 1998 was noted to be 148/82 sitting, 
and 146/84 standing.  His blood pressure the day of the 
examination was 160/90.  A history of being diagnosed with 
high blood pressure in the early 1970's was given, with 
symptoms such as headaches and readings of 160/112 said to 
have been manifest in 1987 or 1989.  He gave a history of 
having been treated with ace inhibitors, which were stopped 
due to a drug allergy.  He claimed to be on a medication 
around 1990, but didn't know the name.  He claimed to not 
take medication from 1992 to 1995, but controlled the 
hypertension with diet and exercise.  He claimed to have been 
started again with medication around 1995, although the 
records did not show this, and he was unable to name the 
medication.  He complained of being no longer able to 
exercise due to severe low back problems.  Medicines taken 
included Atenolol.  

He claimed to have chest pains around the center and slightly 
to the right of the sternum about once every two weeks.  The 
pain was described as noticeable and about five minutes in 
duration.  He claimed the chest pain was not related to 
position, meals or anything else.  When asked how long he 
could exercise, he indicated he could only walk slowly for 15 
minutes before his back hurts too badly and also that is when 
his chest starts hurting.  He denied radiation of chest pain.  
He denied dyspnea, and syncope.  He did claim to have fatigue 
and dizziness, but without nausea, vomiting or falls.  He had 
no know heart disease or heart problems and no real symptoms 
of congestive heart failure, although his ankles swell on 
standing all the time.  He was observed not to sit during 
this examination.  The examiner noted that an exercise test 
could not be done.  A Persantine thallium test was requested, 
but the veteran stated that it is 110 miles away and he 
cannot go that far due to back pain.  He indicated that he 
did travel 200 miles to see a neurosurgeon and had to stop 
five time due to back pain.  The examiner was unable to 
assess the full effect, if any, of the veteran's hypertension 
due to overwhelming back problems.  On physical examination, 
as best as could be determined, the point of maximum impulse 
(PMI) was about midclavicular line in the left fifth 
intercostal space.  He had a normal sinus rhythm.  The rate 
was 80 beats per minute.  All peripheral pulses were present, 
although the right posterior tibial and dorsalis pedis were 
slightly left than on the left.  Lungs were clear and the 
liver was not palpable.  There was no noticeable edema at the 
time of the examination, although it was noted to be early in 
the day.  The diagnosis rendered was if he has any heart 
disease at all, it would be hypertensive heart disease or 
coronary artery disease, with no objective evidence of either 
at this time.  He was said to have hypertension at this time, 
which was fairly well controlled.   

  
Analysis for Back Disorder

The veteran's back disorder is currently evaluated as 40 
percent disabling under Diagnostic Codes 5293 and 5295.  To 
the extent that a 40 percent evaluation is the maximum 
evaluation allowable, for severe limitation of motion under 
the Diagnostic Code 5292, there is no need to discuss whether 
limitation of motion has been sufficiently addressed in the 
July 1998 VA examination.  The 40 percent evaluation is also 
the maximum allowable evaluation under Diagnostic Code 5295, 
lumbosacral strain, under which the RO currently has 
evaluated his disorder. 

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent evaluation is warranted where it is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  A 
40 percent evaluation is warranted for severe recurring 
attacks, with intermittent relief.  Id.

Upon review of the evidence, the Board finds that the  
veteran's current symptoms associated with his lumbar spine 
disorder, warrant an increased evaluation of 60 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 40 or 60 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  While some of the evidence does 
not reveal persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, there is other 
evidence, particularly the most recent July 1998 VA 
examination report, coupled with the April 1998 MRI findings 
and the treatment records from 1997 through 1998, which 
suggests that his back disorder more closely resembles a 
pronounced intervertebral syndrome, consistent with a 60 
percent evaluation under Diagnostic Code 5293.  

Most significantly, the July 1998 VA examination report 
showed a deterioration to the extent that he was now shown to 
barely be able to move.  This severe restriction from his 
back symptoms extended to the cardiovascular examination of 
July 1998, wherein it was determined he would be unable to 
perform exercise testing due to his low back condition, which 
was found to overwhelm any cardiovascular findings.  
Objective evidence of the extent of lumbar spine pathology 
was demonstrated in the April 1998 MRI, which found a 
herniated disc at L4-5, with an effect shown on the exiting 
L5 nerve root.  Also the VA and Department of Defense 
hospital records demonstrate a worsening of the lumbar 
symptoms particularly over 1997 and 1998.  Additionally, 
positive straight leg findings shown at 60 degrees on the 
right and 40 degrees on the left in an undated record are 
consistent with a neurological finding appropriate to the 
diseased disc.  Likewise, the treatment record from February 
1997 showing low back pain with radiation down the left 
buttock and complaints of reduced urinary ability, with 
normal prostate is also suggestive of neurological findings.  
That these symptoms are persistent, rather than an isolated 
occurrence, is demonstrated in the overall record showing 
persistent severe lumbar pain with radiculopathy from 1997 
and thereafter.

In sum, the Board finds that the evidence supports an 
increased evaluation to 60 percent, but no more, for the 
veteran's low back disability.  The evidence does not show 
the veteran to have a fracture or an ankylosis of the spine; 
therefore, there is no need to consider a higher evaluation 
under the diagnostic codes pertaining to these disorders.  
The diagnostic codes for spinal fracture or ankylosis, 
Diagnostic Codes 5285 and 5286, are the only criteria for 
spinal disabilities, which allow for a higher evaluation than 
60 percent.  

Analysis for Hypertension

The regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  The Board observes that the regulations 
applicable prior to January 12, 1998, are more favorable to 
the pending claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter the Court) has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, the Board concludes 
that the veteran's claim will be evaluated under the "old" 
regulations governing cardiovascular disorders with 
hypertension. 

The veteran's cardiovascular disorder has most recently been 
evaluated by the RO under Diagnostic Code 7101.

Under the old criteria, Diagnostic Code 7101 provided for the 
assignment of a 10 percent evaluation for hypertensive 
vascular disease for diastolic pressure predominantly 100 or 
more.  A 20 percent evaluation was warranted for diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104 (1997).
 
The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  It was 
further noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  Under Diagnostic Code 7101, Note 
(1), the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mms) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mms or greater with a 
diastolic blood pressure of less than 90 mm.  

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Code 7101 (1999).

Although the July 1998 VA examination suggested the 
possibility of a hypertensive heart disease, it found no 
objective evidence to support a finding of hypertensive heart 
disease.  Therefore there is no need to consider DC 7007, the 
diagnostic code pertaining to hypertensive heart disease.  

The Board notes here that the RO has reviewed the veteran's 
claim under the "old" and "new" criteria.  Upon review of 
the foregoing, the Board finds that a higher evaluation than 
the currently assigned 10 percent evaluation is not warranted 
for hypertension.  There is no evidence that the veteran's 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  Nor is there evidence 
that the veteran's diastolic pressure is 110 or more with 
definite symptoms.  To the contrary, the evidence documented 
above indicates that the veteran's hypertension is consistent 
with the currently assigned 10 percent evaluation.   

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 7101 (1997), Diagnostic 
Code 7101 (1999).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ear hearing 
loss is reopened and the claim seeking entitlement to service 
connection for a right ear hearing loss is hereby granted.

An increased evaluation of 60 percent for service-connected 
lumbosacral strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The veteran's claim for an increased rating for hypertension 
is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 20 -


- 3 -


